Citation Nr: 1210179	
Decision Date: 03/19/12    Archive Date: 03/30/12

DOCKET NO.  09-50 855	)	DATE
	)
	)


INTERLOCUTORY ORDER

This case is before the Board of Veterans' Appeals (Board) on a motion to review a final decision by the Board dated July 6, 2006 to determine whether that decision involved clear and unmistakable error (CUE).  The moving party has filed an ancillary motion under the provisions of 38 C.F.R. § 20.1405(c) (2011) requesting a hearing to advance argument on the main motion.

Under Rule of Practice 1405(c), such a hearing will not be granted without good cause.  The Board has determined that good cause has been shown in this case.  

In this regard, the Board notes that the moving party's allegations of CUE pertain to the Board's July 2006 denial of entitlement to an effective date earlier than September 7, 2000 for the grant of service connection for posttraumatic stress disorder (PTSD).  The issues of whether new and material evidence has been received to reopen claims for service connection for a lower back disability, a skin disease, and a psychiatric disability other than PTSD are also currently on appeal and were previously remanded by the Board in July 2006.  These issues, which are addressed in a separate Board decision, are being remanded to schedule the moving party for a Board hearing before a Veterans Law Judge at the RO or by videoconference.  

As a hearing may provide the opportunity for clarification of the allegations concerning the motion to revise the July 2006 Board decision based on CUE and in light of the fact that the other issues currently on appeal are being remanded to afford the moving party a Board hearing, the motion for a hearing is granted.  

This hearing is, in part, for the receipt of argument on the CUE motion.  No testimony or other evidence pertaining to this motion will be admitted in connection with this hearing.  38 C.F.R. § 20.1405(c).  The agency of original jurisdiction (AOJ) will separately notify the moving party of the date and time of the hearing.




                       ____________________________________________
	Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals

Only a final decision of the Board of Veterans' Appeals may be appealed to the United States Court of Appeals for Veterans Claims.  38 U.S.C.A. § 7252 (West 2002); Wilson v. Brown, 5 Vet. App. 103, 108 (1993) ("A claimant seeking to appeal an issue to the Court must first obtain a final BVA decision on that issue.")  This is a preliminary order and does not constitute a final decision of the Board on the merits of your motion for review of one or more decisions of the Board for clear and unmistakable error.


